DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ submission, filed on 05/25/2022, addressing claims 1-5 rejection from the non-final office action (03/03/2022), by amending claim 1 and cancelling claims 2-3 and 5 is entered and will be addressed below.

Claim Interpretations
The newly added limitation “a control unit configured to … for preventing a crack from being generated due to thermal stress that being generated by a large temperature difference between a region over which an electron beam is scanned and a region over which the electron beam is not scanned“, the controller temperature operation parameter is preprogramed, the purpose of the parameter setting is not part of the controller structure . In other words, any operation that minimizes temperature difference is considered read into the claim, for preventing cracking or for any other purpose, it is the controller program.

Furthermore, if the evaporant material is in the liquid state at the upper level, no crack will be developed and complete crack preventing is present.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a variable temperature control device” in claim 1, Applicants’ Specification describes “a variable temperature control device includes a crucible 110, N heating units 120, 121, and 122, a pocket 130, a control unit 140, and an examination unit 150” (page 9, 1st complete paragraph), which are further included in the later part of claim 1. In this sense, the evaporation source includes a variable temperature control device and a deposition material 160.
The “heating units” of claim 1, the Specification disclosed the shape and material (middle of page 11) without disclosing it is resistive or inductive heating. This will be examined inclusive these shapes and materials, including either resistive or inductive heating, or its equivalent thereof.
The “a control unit” of claim 1, the Specification disclosed “The control unit 140 may be attached to an outer side of the crucible 110, may be provided in the pocket 130, or may be separately provided at the outside” and “the control unit 140 may turn off the first heating unit 120”. However, there is no other description regarding to the structure of the control unit. Therefore, this is rejected under 35 USC 112(a) and 112(b) below.
The “an examination unit” of claim 4, this is disclosed as a level sensor (bottom of page 13) or the equivalent thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “A metal-oxide electron-beam evaporation source” and “a deposition material which is formed of a metal oxide”, the material used in the electron-beam evaporation source is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a control unit”, there is no disclosure of the structure of the “control unit”.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a control unit”, it is not clear what the structure of the control unit is. Is it a computer, programmable logic device? Or is it electronic switches or other electronic hardware? Or is it mechanical switch? Note computer and chip may not stand the high temperature of the crucible operation.
Applicants argue that the control unit is not limited to a specific structure, (top of page 4) underscores the claim being unclear. 
Claim 1 will be examined according to broadest reasonable interpretation, including any hardware inside and outside the process chamber.

Dependent claim 4 is also rejected under USC 112(a) and USC 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MORISHIMA et al. (US 20200377991, hereafter ‘991), in view of Gibson (US 20020153247, hereafter ‘247), Marganski et al. (US 20080191153, hereafter ‘153).
‘991 teaches some limitations of:
Claim 1: VAPOR DEPOSITION SOURCE, ELECTRON BEAM VACUUM DEPOSITION APPARATUS, AND MANUFACTURING METHOD FOR ELECTRONIC DEVICE (title, the claimed “A metal-oxide electron-beam evaporation source”, note the metal-oxide evaporant is an intended use of the apparatus, is capable of operated at different temperature or generating a temperature gradient, the claimed “including a variable temperature control device”, more discussion below), 
the vapor deposition source 14 includes a hearth liner (crucible) 20 and a heater 22 (Fig. 2, [0028], 4th sentence, the claimed “the metal-oxide electron-beam evaporation source comprising: a crucible configured to store a deposition material which is formed of a metal oxide”), 
As shown in FIG. 2, the heater 22 may have a second heating unit (second heating region) 222, and may further have a third heating unit 223 ([0031], 3rd sentence, the claimed “N heating units provided in an outer portion of the crucible, dividing the crucible into N regions, and provided for the N regions, respectively; wherein the N heating units include a first heating unit that is provided on an upper side of the outer portion of the crucible and heats a first region; a second heating unit that is provided on a lower side of the outer portion of the crucible and heats a second region”).

‘991 is silent on the details of the electron gun 16 (Fig. 1). ‘991 does not teach the other limitations of:
Claim 1: (1A) (a crucible … ) over which an electron beam is directly scanned,
(1B) a third heating unit that is provided in a lower surface of the crucible and heats a third region;
(1C) a control unit configured to control the N heating units (1D) so that a temperature of an upper region of the crucible is maintained to be higher than that of a lower region of the crucible to reduce a temperature difference between a region over which the electron beam is scanned and a region over which the electron beam is not scanned, and controls the N heating units so that a temperature difference between the respective N regions is a set temperature or less for preventing a crack from being generated due to thermal stress that being generated by a large temperature difference between a region over which an electron beam is scanned and a region over which the electron beam is not scanned.
Claim 4: further comprising an examination unit configured to examine a changing shape of the deposition material formed of the metal oxide when the electron beam is scanned,
wherein the control unit controls the N heating units so that a temperature of each of the N regions changes depending on the changing shape of the deposition material formed of the metal oxide.

‘247 is analogous art in the field of Apparatus And Method For Coating Substrates (title), The vaporisation means comprises 20 comprises an electron beam gun 26, an electron beam deflection system 28 and an electron beam 30 (Fig. 1, [0056], last sentence), Electron beam evaporation of the TiO2 and SiO2 was utilized ([0075], specifically a metal-oxide electron-beam evaporation source). ’247 teaches that The increase in substrate to evaporant surface distance as material is consumed within the source material is an important source of variation in spatial distribution of the evaporant plume. Another detrimental consequence of this effect is a change in evaporating species characteristics at the source material-- for example, when using electron beam vaporisation there may be a change in the electron beam spot diameter with increased distance beam travels due to source depletion ([0004]), The electron beam 30 is directed onto the surface 34a in a scanning manner, i.e., the beam 30 is rapidly moved linearly over the surface 34a along the line indicated by the arrows s. This scanning movement, in conjunction with the rotation of the hearth 32, ensures that the whole of the surface 34a is reached by the electron beam. This helps to ensure that the surface is vaporised evenly ([0063]), further comprising a control means for controlling the positioning means (claims 12-15 of ‘247).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a control means to scan onto target material of TiO2, as taught by ‘247, to the electron gun 16 of ‘991 (the limitations of 1A and 1C), for the purpose vaporizing the target surface evenly and avoid the detrimental consequence, as taught by ‘247 ([0063] and [0004]).

‘153 is analogous art in the field of System For Delivery Of Reagents From Solid Sources Thereof (title), the level of solid source reagent remaining in a vaporizer container is readily determinable ([0216], last sentence). ’153 criticizes that The remaining amount of fluid in the vessel then constitutes a "heels" or residuum that is unavailable for use ([0017], last sentence), and teaches that Level sensing of the solid source material may be effected in such arrangement by use of electrical contact(s), or magnetic, optical or other sensors, that provide an output indicative of the level of the plate member in contact with the upper surface of the bulk volume of solid source material, thereby producing an output reflecting the amount of solid source material that remains in the vessel for generation of source material vapor ([0072], last sentence), the top heater 38 is activated when there is solid source material in zone "A," intermediate heater 40 is activated when there is solid source material in zone "B" but not in zone "A," and lower heater 42 is activated when there is solid source material in zone "C," but not in either of zones "A" or "B." (Fig. 1, [0078], same as Applicants’ changing shape, bottom of page 13), it is to be recognized that regardless of whether there is one or a multiplicity of heating zones for volatilization of the solid source material, any heating zone in proximity to the solid material must be cooler than regions downstream of the solid material, in order to avoid condensation of the vapor and unwanted re-deposition of solids in the downstream regions ([0079], last sentence, i.e. inverted temperature profile), The lower portion of the vessel 1570 is disposed in a heating jacket 1572, which is illustratively shown as an electrical resistance-heated jacket joined by electrical wires 1574 and 1576 to the heater controller unit 1578 (Fig. 29, [0314], 2nd last sentence, note the heating jacket 1572 covers the bottom surface of the vessel 1570), The system schematically shown in FIG. 29 includes a central processing unit (CPU) 1592, which may include a general purpose programmable computer, microprocessor, programmable logic controller, or the like … The CPU in turn is coupled with the heater controller unit 1578 via signal transmission line 1594 ([0317]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a CPU that control the heater controller units and to have applied higher temperature to the downstream regions, added level sensors in the axial direction, and modified the third heater 223 to cover the bottom of the crucible 20 of ‘991, as taught by ‘513 (the limitations of 1B, 1C again, 1D, and 4), for the purpose of avoiding “heels” or residuum problem, as taught by ‘153 ([0017], last sentence). Note the preventing of the cracking is not part of the controller circuit, the preprogrammed temperature profile meet the temperature control profile of the controller, see claim interpretation above. Note level change is considered as a “changing shape” of claim 4. Claim 4 does not require depending on the changing of crack formation, if that is supported in Applicants’ Specification and amended in that direction.
Alternatively, claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘991, in view of ‘247, ‘153, and KIENEL (US 3684557, hereafter ‘557).
In case Applicants argue that “for preventing a crack from being generated” has to be a structure limitations and ‘991, ‘247, and ‘153 does not teach preventing crack for evaporants in solid state.

‘557 is analogous art in the field of VACUUM EVAPORATION OF HIGH MELTING POINT NON-METALLIC MATERIALS (title), for forming coatings of nonmetallic materials of high melting point, in vacuo, by the use of an electron beam (col. 1, lines 14-16). ’557 teaches that the grooves formed are indicative of the nonuniform use of the energy of the electron beam for the evaporation process proper. In materials other than quartz, a non-uniform input of thermal energy has the additional disadvantage of causing thermal stresses which cause the material to be evaporated to be broken under mechanical stresses, thus making it necessary to interrupt the evaporation process, with the result that there are many rejects. Non-uniform evaporation of the material that is being evaporated and the resulting formation of grooves may have several causes which may occur singly or in combination … Moreover, the material to be evaporated has finite dimensions, both when used in the form of a continuous solid body as well as in the form of a granulate. The amount of heat available in the marginal areas is different from that in the center of the material which is to be evaporated because of heat losses by radiation and conduction (col. 1, line 61 to col. 2, line 10).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have designed the controller program to prevent the broken/grooves/cracks formation, as taught by ‘557, to the combined apparatus of ‘991, ‘247, and ‘153, for the purpose of prevent the broken/grooves/cracks formation, as taught by (col. 1, line 61 to col. 2, line 10).

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
In regarding to 35 USC 112(a) and 112(b) rejection for the control unit, Applicants argue that the control unit is not limited to a specific structure, see the bottom of page 3 to the top of page 4.
This argument underscores the need of 112(a) and 112(b) rejection.
In regarding to art rejection, Applicants argue that prior art does not address crack when a large temperature difference occurs, see the middle of page 6.
This argument is found not persuasive.
As explained in detail in the claim interpretations above, the claimed controller does not include the design intention of the controller program. Furthermore, it does not require material being solid and a large temperature gradient has to be present, and when the material is melted, no crack will ever happen.
Even when a solid evaporant is present, preventing crack/groove is taught by the new reference ‘557.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090014316 is cited for electron gun 56 with electric field source 58 and heating wires 54 (Fig. 2, note electric field source is capable of scanning the electron beam). US 5418003 is cited for crack concern in electron beam evaporation of ingot (Fig. 1, col. 2, lines 59-63). US 20190185990 is cited for preheating avoiding damage to the source material ([0128]) in an electron-beam evaporator ([0085]). KR 960015544 is cited for electron beam from tungsten filament 6 and a heating source 8 for heating boat 9 (Fig. 4, abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716